Title: The American Commissioners to the Committee for Foreign Affairs, 8 September 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Committee for Foreign Affairs


Gentlemen,
Passy, near Paris, Sept. 8th. 1777.
It is long since we had a Line from you, the last received being of the Date of [blank in MS] per Mr. Reed.

We suppose from the same Causes which have occasioned your hearing so seldom from us, the Difficulty of finding safe Conveyances, and sometimes the Loss of the Dispatches by the Way.
Mr. Lee informs you, we suppose of his Negotiations in Prussia, and of his safe Return hither. There appears in that, as well as in every other Country in Europe, a Disposition to share in our Commerce, and to oblige us as far as may be done without offending England. We have Numbers of Letters from Eminent Houses there, proposing to furnish us with variety of Commodities at reasonable Rates, to be received by us in Europe and paid for here: We advise them to send their Goods in their own Ships, and protect their own Trade to and from our Coasts.
We enclose you a Copy of the Memorial we sent to Portugal, to which we have yet received no Answer. That Court has been lately much employed in adjusting its Differences with Spain which it is said are now nearly all accommodated, and that they will accede to the Family Compact.
This court continues the same Conduct that it has held ever since our Arrival. It professes to England a Resolution to observe all Treaties, and proves it by restoring Prizes too openly brought into their Ports, imprisoning such Persons as are found to be concerned in fitting out armed Vessels against England from France, warning frequently those from America to depart, and repeating Orders against the Exportation of Warlike Stores. To us it privately professes a real Friendship, wishes success to our Cause, winks at the Supplies we obtain here as much as it can without giving open Grounds of Complaint to England, privately affords us very essential Aids; and goes on preparing for War. How long these two Parts will continue to be acted at the same time, and which will finally predominate, may be a Question. As it is the true Interest of France to prevent our being re-annexed to Britain, that so the British Power may be diminished and the French Commerce augmented, we are enclined to believe the Sincerity is towards us; more especially as the universal Bent of the Nation is manifestly in our Favour. There not having yet commenc’d a War, is accounted for by various Reasons: the Treaties subsisting among the Powers of Europe, by which they are obliged to aid those attacked more than those attacking, which it is supposed will make some Difference; the not being fully prepar’d; the Absence of their Seamen in the Fishery and West Indies, and the Treasure expected from New-Spain, with the Sugars from the Islands; have all, it is said, hitherto contributed to restrain the National Desire of a Breach with England, in which her troublesome Power may be reduced, the Wealth and Strength of France increased, and some Satisfaction obtained for the Injuries received in the unfair Commencement of the last War. England too is extreamly exasperated at the Sight of her lost Commerce enjoy’d by France, the Favour our armed Vessels have met with here, and the Distress of their remaining Trade by our Cruizers even on their own Coasts; and yet she seems afraid of beginning a War with this Country and Spain together while she has our War upon her Hands. In such a Situation some Accident may probably bring on a War sooner than desired by either Party. In the mean time, perhaps the Delay may have this good Effect for us, that enjoying the whole Harvest of Plunder upon the British Commerce, which otherwise France and Spain would divide with us, our Infant Naval Power finds such plentiful Nourishment as has increased and must increase its growth and Strength most marvelously.
It gave us great Joy to hear of the Arrival of the Mercury, Amphitrite, and other Vessels carrying Supplies. Another Ship with a similar Cargo which had long been detained at Marseilles we hope will soon arrive with you. We hope also that you will receive between 20 and 30,000 Suits of Cloathes before Winter, and from time to time Quantities of new and good Arms which we are purchasing in different Parts of Europe. But we must desire you to remember that we are hitherto disappointed in your Promises of Remittance, either by the Difficulties you find in Shipping, or by Captures; and that tho’ far short of compleating your Orders, we are in Danger of being greatly embarrass’d by Debts, of failing in performance of our Contracts, and losing our Credit with that of the Congress. For tho’ we have received 3 Quarterly Payments of the two Million of Livres formerly mentioned to you, and expect the last next Month, our Contracts go beyond, and we must reserve the Continuance of that Aid for the purpose it was promised, to answer your Drafts for Interest, if that Proposal of ours has been adopted. Particularly we beg you will attend to the Affair of Tobacco for the Farmers General with whom we have contracted to supply 5000 Hogsheads, for which they have advanced us 1,000,000 of Livres in ready Money and are to pay the rest on Delivery, as we formerly advis’d you. Your vigorous Exertions in these Matters are the more necessary, as during the apparent or supposed Uncertainty of our Affairs the Loan we were directed to obtain of 2,000,000 Sterling has hitherto been judg’d impracticable. But if the present Campaign should end favourably for us, perhaps we may be able to accomplish it another Year, as some Jealousy begins to be entertain’d of the English Funds by the Dutch and other Money’d People of Europe, to the Increase of which Jealousy we hope a Paper we have drawn up (a Copy whereof we enclose) may in some Degree contribute when made publick.
Mr. Deane has written fully to you on the Effect our Cruizers have had on the Coast and Commerce of Britain, which makes our saying much on that Head unnecessary. We cannot however omit this Opportunity of expressing our Satisfaction in the Conduct of the Captains and of recommending them warmly to the Congress. The ostensible Letter and answer from and to the Minister for Foreign Affairs, Copies of which we enclose, will show the Conduct which the Court has thought and thinks itself at present obliged to hold with regard to our Cruizers and their Prizes, of which it seems fit some Notice should be given to the several States.
As the English Goods cannot in foreign Markets face those of the French or Dutch, loaded as they are with the high Insurance from which their Competitors are exempted; it is certain the Trade of Britain must diminish while she is at War with us and the rest of Europe in Peace. To evade this Mischief, she now begins to make use of French Bottoms: But as we have yet no Treaty with France or any other Power that gives to Free Ships the Privilege of making free Goods, we may weaken that Project by taking the Goods of our Enemy wherever we find them paying the Freight. And it is imagined that the Captains of the Vessels so freighted may by a little Encouragement be prevail’d on to facilitate the necessary Discovery.
Spain not having yet resolved to receive a Minister from the Congress, Mr. Franklin still remains here. She has however afforded the Aids we formerly Mentioned; and Supplies of various Articles have continued till lately to be sent consigned to Mr. Gerry, much of which we hear have safely arrived. We shall use our best Endeavours to obtain a Continuance and Encrease of those Aids.
You will excuse our mentioning to you, that our Expences here are necessarily very great, tho’ we live with as much Frugality as our public Character will permit. Americans who escape from English Prisons destitute of every thing, and others who need Assistance, are continually calling upon us for it, and our Funds are very uncertain having yet received but about 64,571 Livres of what was allotted for our Support by Congress. We have the Honour to be, with the greatest Respect, Gentlemen, Your most obedient humble Servants
(Duplicate)
